            1   BLOOD HURST & O’REARDON, LLP                  VENABLE LLP
                TIMOTHY G. BLOOD (149343)                     ANGEL A. GARGANTA (163957)
            2   THOMAS J. O’REARDON II (247952)               JESSICA L. GRANT (178138)
                501 West Broadway, Suite 1490                 101 California Street, Suite 3800
            3   San Diego, CA 92101                           San Francisco, CA 94111
                Tel: 619/338-1100                             Tel: 415/653-3750
            4   619/338-1101 (fax)                            415/653-3755 (fax)
                tblood@bholaw.com                             aagarganta@venable.com
            5   toreardon@bholaw.com                          jgrant@venable.com

            6   Attorneys for Plaintiffs                      Attorneys for Defendant Premier Nutrition
                                                              Corporation
            7

            8                               UNITED STATES DISTRICT COURT

            9         NORTHERN DISTRICT OF CALIFORNIA – SAN FRANCISCO DIVISION

           10   VINCENT D. MULLINS, individually and          Lead Case No. 3:13-cv-01271-RS
                on behalf of all others similarly situated,
           11                                                 Related to:
                               Plaintiff,                     3:16-cv-06685-RS (Caiazzo-FL)
           12                                                 3:16-cv-06703-RS (Lux-CT)
                       v.                                     3:16-cv-06704-RS (Ravinsky-PA)
           13                                                 3:16-cv-06708-RS (Sandoval-NM)
                PREMIER NUTRITION CORPORATION                 3:16-cv-06721-RS (Dent-IL)
           14   f/k/a JOINT JUICE, INC.,                      3:16-cv-07078-RS (Simmons-MI)
                                                              3:16-cv-07090-RS (Spencer-MD)
           15                  Defendant.                     3:16-cv-06980-RS (Fishon-NY)
                                                              3:16-cv-07097-RS (Taylor-NJ)
           16                                                 3:17-cv-00054-RS (Schupp-MA)
                                                              3:19-cv-00875-RS (Bland-CA)
           17
                [THIS DOCUMENT APPLIES TO
           18   ALL RELATED ACTIONS EXCEPT                    JOINT STIPULATION AND ORDER
                BLAND]                                        CONTINUING DEADLINES
           19
                                                              CLASS ACTION
           20

           21
                                                              District Judge:        Hon. Richard Seeborg
           22                                                 Courtroom:             3, 17th Floor, SF
                                                              Magistrate Judge:      Donna M. Ryu
           23                                                 Courtroom:             4, 3rd Floor, Oakland

           24

           25

           26
           27

           28

                                                                                  Lead Case No. 3:13-cv-01271-RS
00146765                    STIPULATION AND PROPOSED ORDER CONTINUING DEADLINES
            1          Pursuant to Local Rules 6-1 and 6-2, the parties in the above-captioned Related

            2   Actions enter into this stipulation and agreement, subject to the Court’s approval, to continue

            3   the fact discovery cutoff and motion hearing date. Pursuant to Local Rule 6-2(a), declarations

            4   of Angel Garganta and Thomas O’Reardon are concurrently submitted in support of this

            5   request.

            6          WHEREAS, on September 20, 2018, the Court held a Case Management Conference in

            7   these ten Related Actions during which it lifted the discovery stay, set a fact discovery cutoff

            8   of March 20, 2019, and a motion hearing for May 9, 2019. See ECF No. 265 in Mullins v.

            9   Premier Nutrition Corporation.

           10          WHEREAS, the Parties have been diligent in pursuing discovery since the discovery

           11   stay was lifted. Plaintiffs’ previously propounded document requests and interrogatories were

           12   deemed served as of the Case Management Conference, and on October 22, 2018, Premier

           13   provided responses and objections to Plaintiffs’ first sets of document requests and

           14   interrogatories. Prior to Premier’s responses being served, the Parties held telephonic meet and

           15   confers regarding a discovery plan, including detailed negotiations about specific parameters

           16   for searching and producing responsive electronically stored information (“ESI”). On October

           17   11, 2018, the Parties submitted their Stipulation and Proposed Order re: ESI Protocol, which

           18   the Court entered on October 31, 2018. See, e.g., Caiazzo v. Premier, ECF Nos. 34, 39.

           19   Following submission of the ESI Protocol, the Parties continued their meet and confer efforts,

           20   and on or about October 17, 2018, the Parties reached agreement on custodial sources, non-

           21   custodial sources, and keywords for culling Premier’s ESI. See O’Reardon Decl., ¶ 4.

           22   Immediately following agreement on the ESI parameters as discussed above, Premier began

           23   collecting and processing the potentially responsive ESI. See Garganta Decl., ¶ 3. To date, in

           24   these Related Actions, Premier has produced approximately 4,054 documents, totaling 32,819

           25   pages. This includes Premier’s first ESI production on January 17, 2019, which consisted of

           26   2,553 documents (21,221 pages), and a subsequent ESI production of 1,119 documents (3,827
           27   pages) on January 25, 2019. Plaintiffs are using an electronic discovery review database for

           28   these actions and have loaded these documents onto the database and are reviewing the ESI as

                                                     1           Lead Case No. 3:13-cv-01271-RS
00146765                   STIPULATION AND PROPOSED ORDER CONTINUING DEADLINES
            1   it is being produced by Premier. O’Reardon Decl., ¶ 5. Plaintiffs have also followed up with

            2   Premier concerning issues relating to certain of the documents produced and formatting issues,

            3   requiring Premier to re-produce numerous documents for Plaintiffs’ review. Id.

            4          WHEREAS, Premier intends to produce thousands of additional documents, and will

            5   complete its ESI production within 30 days. See Garganta Decl., ¶ 3. Premier has dedicated

            6   full-time contract attorneys to review its ESI, however, the production has taken longer than

            7   anticipated given the unexpected volume of the ESI it gathered, and the January departure of

            8   Premier’s primary attorney in charge of overseeing and managing the document production.

            9   Id.

           10          WHEREAS, in addition to the ESI efforts, the Parties have engaged in additional

           11   discovery efforts. The Parties have conducted several meet and confer conferences about

           12   written discovery responses. In response, Premier provided supplemental responses to certain

           13   of Plaintiffs’ discovery requests, and the Parties are currently meeting and conferring over

           14   those supplemental responses. Plaintiffs have also served subpoenas for documents and

           15   testimony on seven retailers who sold Joint Juice. Plaintiffs also served a Fed. R. Civ. P.

           16   30(b)(6) deposition notice on Premier, and the Parties anticipate Premier will designate one or

           17   more corporate representatives to testify, but Premier states that it will not know its designees

           18   until its document production is completed. Plaintiffs have also informed Premier that they

           19   anticipate serving deposition notices on current and former Premier employees and will notify

           20   Premier of the specific witnesses once Premier’s ESI production is completed and Plaintiffs

           21   can more fully evaluate those who should be deposed. In addition, the Parties are coordinating

           22   dates for depositions of the named plaintiffs in the Related Actions. The Parties have

           23   scheduled the depositions of three of those named plaintiffs, which will take place April 3-5 in

           24   San Francisco. Given certain scheduling conflicts with Premier’s counsel, the remaining

           25   Plaintiffs will likely be deposed in late April or May. The Parties are actively working together

           26   to coordinate these depositions.
           27   ///

           28   ///

                                                   2           Lead Case No. 3:13-cv-01271-RS
00146765                 STIPULATION AND PROPOSED ORDER CONTINUING DEADLINES
            1          WHEREAS, under the current schedule, the deadline for completing fact discovery is

            2   March 20, 2019, and Plaintiffs’ motions for class certification are due April 4, 2019. As

            3   detailed above and in the attached declarations, the Parties have diligently pursued several

            4   different types and sources of discovery, but because of the unexpected volume of documents

            5   to be collected, reviewed and produced to Plaintiffs, and the subsequent depositions to be

            6   taken, the Parties need more time to complete fact discovery before Plaintiffs file the motions

            7   for class certification. One task that needs to be completed are the Rule 30(b)(6) depositions

            8   described above. See O’Reardon Decl., Ex. A (the Rule 30(b)(6) deposition notice). To have a

            9   fair opportunity to meaningfully depose Premier witnesses, Plaintiffs must first receive and

           10   analyze Premier’s ESI. Here, Premier anticipates producing additional ESI that is responsive

           11   to Plaintiffs’ discovery requests and will relate to the topics noticed for deposition. Thus,

           12   Plaintiffs reasonably need thirty days (or more) from when Premier completes its production in

           13   order to analyze the documents before deposing Premier’s multiple corporate designees.

           14   Plaintiffs also anticipate the need to depose fact witnesses and document custodians before the

           15   fact discovery cutoff, but do not yet know who those deponents will be because the document

           16   production and review is not complete. Additionally, Premier desires to depose the named

           17   Plaintiffs before the discovery cutoff and before the class certification motions are filed.

           18   However, given counsel’s scheduling conflicts, these depositions will not reasonably be

           19   completed until May.

           20          WHEREAS, the Parties believe there is good cause for the requested extension because

           21   they believe that without the extension they will be prejudiced in their ability to present

           22   motions for class certification and otherwise obtain factual evidence needed for trial.

           23          ACCORDINGLY IT IS HEREBY STIPULATED AND AGREED, subject to the

           24   approval of the Court, that:

           25          1.       The fact discovery cutoff is continued to July 31, 2019.

           26          2.       The motion hearing is continued to September 26, 2019 at 1:30 PM or as soon
           27   thereafter as the Court’s schedule permits.

           28

                                                      3           Lead Case No. 3:13-cv-01271-RS
00146765                    STIPULATION AND PROPOSED ORDER CONTINUING DEADLINES
            1          NOW, THEREFORE, this Agreement is entered into by and among the Parties, by and

            2   through their respective counsel and representatives.

            3   Dated: March 12, 2019                         BLOOD HURST & O’REARDON, LLP
                                                              TIMOTHY G. BLOOD (149343)
            4                                                 THOMAS J. O’REARDON II (247952)

            5                                                 By:         s/ Thomas J. O’Reardon
                                                                       THOMAS J. O’REARDON II
            6
                                                              501 West Broadway, Suite 1490
            7                                                 San Diego, California 92101
                                                              Tel: 619/338-1100
            8                                                 619/338-1101 (fax)
                                                              tblood@bholaw.com
            9                                                 toreardon@bholaw.com
                                                              ALTAIR LAW
           10                                                 CRAIG M. PETERS (1840180)
                                                              465 California Street, 5th Floor
           11                                                 San Francisco, CA 94104-3313
                                                              Tel: 415/988-9828
           12                                                 cpeters@altairlaw.us
           13                                                 CARLSON LYNCH SWEET KILPELA
                                                                & CARPENTER, LLP
           14                                                 TODD D. CARPENTER (234464)
                                                              1350 Columbia Street, Suite 603
           15                                                 San Diego, CA 92101
                                                              Tel: 619/762-1910
           16                                                 619/756-6991 (fax)
                                                              tcarpenter@carlsonlynch.com
           17                                                 Attorneys for Plaintiffs
           18   Dated: March 12, 2019                         VENABLE LLP
                                                              ANGEL A. GARGANTA (163957)
           19                                                 JESSICA L. GRANT (178138)
           20                                                 By:          s/ Angel A. Garganta
                                                                         ANGEL A. GARGANTA
           21
                                                              101 California Street, Suite 3800
           22                                                 San Francisco, CA 94111
                                                              Tel: 415/653-3750
           23                                                 415/653-3755 (fax)
                                                              aagarganta@venable.com
           24                                                 jgrant@venable.com
                                                              VENABLE LLP
           25                                                 JOHN CARLOS VAZQUEZ (pro hac vice)
                                                              1270 Avenue of the Americas
           26                                                 New York, NY 10020
                                                              Tel: 212/370-6293
           27                                                 jcvazquez@venable.com
           28                                                 Attorneys for Defendant

                                                   4           Lead Case No. 3:13-cv-01271-RS
00146765                 STIPULATION AND PROPOSED ORDER CONTINUING DEADLINES
            1                                     ECF CERTIFICATION

            2          The filing attorney attests that he has obtained concurrence regarding the filing of this

            3   document from the signatories to this document.

            4   Dated: March 12, 2019                        BLOOD HURST & O’REARDON, LLP

            5                                                By:         s/ Thomas J. O’Reardon
                                                                       THOMAS J. O’REARDON II
            6

            7

            8

            9

           10                                              ORDER

           11          Having reviewed the above Joint Stipulation and Proposed Order Continuing

           12   Deadlines, IT IS HEREBY ORDERED that the Court finds that good cause exists for the entry

           13   of this Order. The fact discovery cutoff is continued to July 31, 2019. The motion hearing is

           14                 September 26
                continued to _____________________,          1:30 PM
                                                    2019 at ___________.

           15          IT IS SO ORDERED.

           16

           17          3/13/19
                DATED:_______________________
                                                             THE HONORABLE RICHARD SEEBORG
           18                                               UNITED STATES DISTRICT COURT JUDGE

           19

           20

           21

           22

           23

           24

           25

           26
           27

           28

                                                   5           Lead Case No. 3:13-cv-01271-RS
00146765                 STIPULATION AND PROPOSED ORDER CONTINUING DEADLINES
